DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 30 June 2022.
Claims 1-50 were cancelled by Preliminary Amendment.
Claims 51, 54-55 and 68-69 have been amended.
No claims have been canceled.
Claims 51-70 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51, 54-55 and 68 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims above recite “based on the detected presence of the consumer device” however, the Specification does not disclose the process or steps of “detecting the presence of the consumer device.”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) detecting the presence of a consumer device and based on “the detected presence”, menu information is accessed from a database and based on a predetermined threshold of available menu items, a presence-based menu is generated and provided to the consumer device for the consumer’s selection and purchase. This judicial exception is not integrated into a practical application because the steps of accessing data from a database, determining a subset of data to use in a menu and providing the subset of data to a consumer device are simply data gathering steps using a generic processor are not a meaningful limitation.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of selecting from a list (menu) are well-understood, routine, conventional functions as recognized by the court decisions listed in MPEP § 2100.05(d).
STEP 1:  The claims are directed to an apparatus (an article of manufacturer) and are thereby directed to a statutory category of invention.
STEP 2A-Prong 1: The claim(s) recite(s) detecting the presence of a consumer device and based on “the detected presence” menu information is accessed from a database and based on a predetermined threshold of available menu items a presence-based menu is generated and provided to the consumer device for the consumer’s selection and purchase.  Thus, the claims recite a mental process and are not eligible.
STEP2A-Prong 2: The additional limitations of ranking menu items based on a consumer’s predicted behavior at a merchant’s location, displaying and selecting menu items for purchase are insignificant extra-solution activity and are not integrated into a practical application of the exception.
STEP 2B:  As discussed in Step 2A Prong 2 no improvement in technology is recited that would amount to more than the abstract idea.  The claims are ineligible.

Claims 68-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) detecting the presence of a consumer device and based on “the detected presence”, menu information is accessed from a database and based on a predetermined threshold of available menu items, a presence-based menu is generated and provided to the consumer device for the consumer’s selection and purchase. This judicial exception is not integrated into a practical application because the steps of accessing data from a database, determining a subset of data to use in a menu and providing the subset of data to a consumer device are simply data gathering steps using a generic processor and do not a meaningful limitation.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of selecting from a list (menu) are well-understood, routine, conventional functions as recognized by the court decisions listed in MPEP § 2100.05(d).
STEP 1:  The claims are directed to process steps and are thereby directed to a statutory category of invention.
STEP 2A-Prong 1: The claim(s) recite(s) detecting the presence of a consumer device and based on “the detected presence” menu information is accessed from a database and based on a predetermined threshold of available menu items a presence-based menu is generated and provided to the consumer device for the consumer’s selection and purchase.  Thus, the claims recite a mental process and are not eligible.
STEP2A-Prong 2: The additional limitations of ranking menu items based on a consumer’s predicted behavior at a merchant’s location, displaying and selecting menu items for purchase are insignificant extra-solution activity and are not integrated into a practical application of the exception.
STEP 2B:  As discussed in Step 2A Prong 2 no improvement in technology is recited that would amount to more than the abstract idea.  The claims are ineligible.

Response to Arguments





Applicant’s argument have been fully considered and are persuasive regarding the prior art (Freeman, US Patent 9,111,323 B2 and further in view of Kothari, NPL published by Elsevier Ltd 2011).  However, the pending claims have been rejected as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/ Primary Examiner, Art Unit 3687